Name: COMMISSION REGULATION (EC) No 96/95 of 23 January 1995 amending Regulation (EC) No 953/94 increasing to 2 200 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Europe;  tariff policy
 Date Published: nan

 24. 1 . 95 Official Journal of the European Communities No L 16/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 96/95 of 23 January 1995 amending Regulation (EC) No 953194 increasing to 2 200 000 tonnes the quantity of barley held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Commission Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EC) No 953/94 (5), as last amended by Regulation (EC) No 2981 /94 (6), opened a standing invitation to tender for the export of 1 700 000 tonnes of barley held by the German intervention agency ; whereas, in a communication of 5 January 1995, Germany informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 2 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 953/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 953/94 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 2 200 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 2 200 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 - Annex I to Regulation (EC) No 953/94 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Jaurnal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7 . 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 108, 29 . 4. 1994, p. 4. (6) OJ No L 315, 8 . 12. 1994, p. 4. No L 16/2 Official Journal of the European Communities 24. 1 . 95 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 862 538 Hessen/Rheinland-Pfalz/ Baden-Wurttemberg/Saarland/Bayern 67 356 Berlin/Brandenburg/ Mecklenburg-Vorpommern 585 560 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 576 982 Belgium 44 862 Netherlands 62 938'